Order, Supreme Court, New York County, entered January 29, 1974, and judgment entered thereon on February 1, 1974, granting summary judgment, modified, on the law, to grant summary judgment for the reasonable value of plaintiff's services and direct an assessment, and otherwise affirmed, without costs and without disbursements. Plaintiff established its right to recover for legal fees. Special Term correctly decided that the court had jurisdiction over the defendant (Strasser, Spiegelberg, Fried é Frank v. Schlesinger, 53 Mise 2d 78, affd. 28 A D 2d 828; Elman v. Belson, 32 A D 2d 422). Plaintiff, however, did not establish an account stated. The bills sent by plaintiff were not itemized and their mere retention does not show an accord on the reasonableness of the charges. Concur — Murphy, Steuer and Capozzoli, JJ.; Nunez, J. P., and Kupferman, J., dissent and vote to affirm.